PER CURIAM.
The appellant challenges the revocation of his probation, where the court did not indicate which particular conditions were violated. Because this is required under cases such as Rogers v. State, 635 So.2d 1026 (Fla. 1st DCA 1994), the appealed orders are reversed and the case is remanded for entry of a written order specifying the conditions which the court found to have been violated. See also, e.g., Jones v. State, 638 So.2d 126 (Fla. 1st DCA *11091994); Brundage v. State, 598 So.2d 1227 (Fla. 1st DCA 1992).
ERVIN, ALLEN and LEWIS, JJ., concur.